NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 27 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    18-10331

                Plaintiff-Appellee,             D.C. No.
                                                4:17-cr-00131-RCC-BGM-2
 v.

FERNANDO ROMERO-SALGADO,                        MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                    Raner C. Collins, District Judge, Presiding

                     Argued and Submitted October 23, 2019
                           San Francisco, California

Before: WALLACE and BRESS, Circuit Judges, and ENGLAND,** District
Judge.

      Defendant Fernando Romero-Salgado (“Defendant”) appeals following his

conviction by a jury for one count of smuggling goods from the United States in

violation of 18 U.S.C. § 554(a) and one count of possession of ammunition by a



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Morrison C. England, Jr., United States District Judge
for the Eastern District of California, sitting by designation.
convicted felon in violation of 18 U.S.C. § 922(g)(1). Defendant was arrested after

he traveled to Phoenix, purchased 7,000 rounds of ammunition, transported those

rounds and another 5,000 rounds to a home near the Mexico border, and admitted

to agents that his accomplice was planning to take the ammunition into Mexico

while Defendant acted as a “spotter” at the port of entry. According to Defendant,

his conviction and sentence are fatally flawed because the district court:

(1) erroneously instructed the jury on the elements of the charges against him;

(2) denied Defendant’s motion for judgment of acquittal under Federal Rule of

Criminal Procedure 29; (3) allowed the Government to make impermissible

assertions in opening statements and closing arguments undermining the ability of

the jury to fairly consider the case; (4) imposed a sentence that is both procedurally

and substantively unreasonable; and (5) made clerical errors in the Judgment and

Statement of Reasons. We have jurisdiction under 28 U.S.C. § 1291, and we

affirm in part and vacate and remand in part.

      1.     Whether a “jury instruction misstated an element of the statutory

crime” is reviewed de novo. United States v. Gracidas-Ulibarry, 231 F.3d 1188,

1191 (9th Cir. 2000). A “district court’s failure to instruct the jury on the intent

element of the offense was harmless error if we conclude that it is ‘clear beyond a

reasonable doubt that a rational jury would have found the defendant guilty absent

the error.’” Id. at 1197 (quoting Neder v. United States, 527 U.S. 1, 18 (1999)).


                                           2                                    18-10331
      Errors raised for the first time on appeal are reviewed for plain error. United

States v. Keys, 133 F.3d 1282, 1286 (9th Cir. 1998). Such errors may be corrected

“only if (1) an error occurred, (2) the error is plain on appeal, and (3) it affects

substantial rights.” Id. “If these conditions are satisfied, we have the discretionary

authority to ‘notice’ a forfeited error, but only if (4) the error ‘seriously affect[s]

the fairness, integrity or public reputation of judicial proceedings.’” Id. (quoting

Johnson v. United States, 520 U.S. 461, 467 (1997)). “[T]he burden of

establishing entitlement to relief for plain error is on the defendant claiming it.”

United States v. Dominguez Benitez, 542 U.S. 74, 82 (2004).

      Any error in omitting an instruction that Defendant must have known the

exportation of ammunition was unlawful under the laws of the United States was

not plain and was harmless in any event. There is no binding authority indicating

that the jury should have been charged specifically with finding Defendant had

knowledge that smuggling the ammunition was contrary to the laws of the United

States. The answer to the question is thus not “clear” or “obvious.” See United

States v. Olano, 507 U.S. 725, 734 (1993). Moreover, even if any error was plain,

Defendant’s substantial rights were not affected because the evidence indicating he

knew smuggling the ammunition violated the laws of the United States was

overwhelming.




                                            3                                      18-10331
      Similarly, any error in declining to instruct the jury as to “attempt” or to give

a specific unanimity instruction was also harmless given the ample evidence that

Defendant took substantial steps toward the unlawful exportation of ammunition,

namely, that he actually purchased, concealed, and transported the ammunition to

an area near the border, intending for it to be exported into Mexico while he served

as a “spotter.” Finally, failing to instruct the jury that a conviction under 18 U.S.C.

§ 922(g)(1) requires proof that Defendant knew he was a felon was also harmless

since the record makes clear Defendant was aware of his felon status.

      2.     The district court permissibly denied Defendant’s motion for

judgment of acquittal, by which Defendant argued that there was insufficient

evidence to support an attempt conviction. This Court “review[s] de novo whether

sufficient evidence exists to support a guilty verdict.” United States v. Stewart,

420 F.3d 1007, 1014 (9th Cir. 2005). “First, a reviewing court must consider the

evidence presented at trial in the light most favorable to the prosecution.” United

States v. Nevils, 598 F.3d 1158, 1164 (9th Cir. 2010). “Second, after viewing the

evidence in the light most favorable to the prosecution, the reviewing court must

determine whether this evidence, so viewed, is adequate to allow any rational trier

of fact [to find] the essential elements of the crime beyond a reasonable doubt.” Id.

(internal quotation marks omitted). As indicated above, the evidence of




                                           4                                    18-10331
Defendant’s guilt, including the substantial steps he took in furtherance of the

crime, was overwhelming and more than sufficient to sustain a conviction.

      3.     “[T]he standard of review for [prosecutorial] comments [to] which

defendant failed to interpose an objection is ‘plain error.’” United States v.

Endicott, 803 F.2d 506, 513 (9th Cir. 1986). Considered in the context of the

entire trial, permitting the prosecutor to make the statements challenged in this case

was not error, let alone plain error. In context, none of the Government’s

statements would have affected the jury’s ability to be impartial, and the district

court did not err in allowing the Government’s comments.

      4.     The district court did not rely on clearly erroneous facts when

imposing Defendant’s sentence, and the court’s denial of a minor role adjustment,

even without extensive discussion, was proper. United States v. Diaz, 884 F.3d
911, 914–16 (9th Cir. 2018). Defendant’s within-Guidelines sentence was also

“sufficient, but not greater than necessary,” under 18 U.S.C. § 3553(a). This

remains true even though the co-defendant received a lesser sentence because the

two parties were not similarly situated.

      5.     The parties agree that a limited remand is appropriate for the district

court to correct certain clerical errors in the Judgment and Statement of Reasons.

Defendant’s possession conviction was erroneously reflected in the Judgment as

arising under 18 U.S.C. § 922(g)(5)(B), which was also the statutory section listed


                                           5                                     18-10331
in the Presentence Report, instead of 18 U.S.C. § 922(g)(1). This error appears to

derive from the Government’s own initial error in the indictment. In addition, the

court’s Statement of Reasons also incorrectly failed to account for Defendant’s

acceptance of responsibility. Given this clerical error, the Total Offense Level was

stated as 26 instead of 23. This case is thus remanded to the district court for the

limited purpose of correcting these clerical errors.

      AFFIRMED in part and VACATED and REMANDED in part.




                                          6                                    18-10331